Citation Nr: 1438184	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to June 1987.

This appeal to the Board of Veteran's Appeals (Board) arose from a June 2009 rating decision in which the RO continued the 10 percent rating for the Veteran's service-connected lumbar spine degenerative disc disease.  In July 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  In January 2013, the RO a supplemental SOC (SSOC) reflecting the continued denial of the claim for increase.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claim.  While the VBMS file does not currently contain any documents, the documents in Virtual VA are duplicative of the ones in the paper file, except for a copy of the July 2013 hearing transcript, and treatment records from Jesse Brown VA Medical Center (VAMC) dated from April 2009 through January 2013. 

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Board observes that the Veteran's last back examination was conducted in October 2012.  However, during the examination, the Veteran refused to participate in range of motion (ROM) testing of his back because he was too afraid of the pain.  As a result, there are no October 2012 ROM testing results for the Veteran's back-which are essential to assessing the severity of his back disability.  Notably, the most recent ROM findings of record are reflected in report of a VA examination conducted in May 2009, more than 5 years ago.

Furthermore, during the July 2013 Board hearing, the Veteran claimed that he has swelling, muscle spasms, painful motion, and incapacitating exasperations in his back.  He also indicated that he is avoiding physical activities because that makes the pain worse.  Moreover, he indicated that even at times when he is not engaging in physical activities, his pain level is still the same, which he described as 8 out of 10 in severity.  He also added that he has stiffening or fixation in his back, and that he has incapacitating episodes a couple of times a month.  Notably, however, there are no competent medical findings in this regard.

Under these circumstances, the Board finds that the evidence of record does not include sufficient information to fully evaluate the disability under consideration.  As such, the Board finds that a more contemporaneous examination, with appropriate findings responsive to the applicable rating criteria, to include ROM findings, are needed to determine the current manifestations and level of severity of the Veteran's back disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, to give the Veteran every consideration in connection with the current claim, the AOJ should arrange for the Veteran to undergo another VA spine examination, by an appropriate physician.  The Board emphasizes to the Veteran that it is his responsibility to report for the examination, and to cooperate fully.  On these facts, failing to do either, without good cause, shall result in denial of his increased claim on that basis.  See 38 C.F.R. § 3.655(b) (2013).  

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

With regard to VA records, the claims file currently includes outpatient treatment records from the Jesse Brown VAMC dated through January 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Jesse Brown VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the Jesse Brown VAMC all outstanding, pertinent records of back evaluation and/or treatment of the Veteran, dated since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination, by an appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be furnished to the individual designated to examine the Veteran, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all the examiner should render all appropriate clinical findings responsive to the applicable rating criteria.

The physician should identify all neurological impairment associated with the Veteran's lumbar spine DDD, to include any lower extremity radiculopathy or bladder/urological impairment(s).  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should indicate whether there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating Intervertebral Disc Syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over a 12-month period. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA facility.

6.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.  

If the Veteran fails to report to the examination, or, in failing to cooperate, frustrates the purpose of the examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

